778



          OFFICE    OF   THE     ATTORNEY              GENERAL        OF TEXAS
                                         AUSTIN




Ronorabh    3. Stanley :::right, Member
Tsxar Board of Cblropraotlo      Exmnlnarr
Llttlofleld   Bulldiq
Austin,     Texar

Dear Sir:



                                                                 shar     oourtm.

                                                                14,     1944,    read8   aa,




                                                   raduata       o ourad

                                                  stituta       ha ooa-


                               dee,      wlttl respeot         to the rlllds

                                     ah011 keep the same in
                               eaeurer
                             rund to bo uted in paying the
                           expsaaso  of the Board, whloh may
                         xpeaser lnourrsd for the adranoe-
              ment and lduoation     of all liosnaeer  uodsr
              this Act .---'
      vonrlderin&        the    above,       lt   is     the   desire     Or    tha
      Board    to atxduct       s four-dry         Post Graduate           and
    Honorable            J.   Stanley       +‘right,    Page 2


             refresher       0our80      sane time betorr        the  expfra-
             tlan of the ourrsut             lioense    year.      It la the
             desire    of the l3oaTd to bring to Texas at leaat                                    :
             tour nationally-knwn                eduoators     to give lsctur~a
             and demonatmtlrr              work to tha lioe~ae~sa. To
             obtain    these    asn,       it will    be neoesaarg     for tba
             Board    to agree to pay eaab of them at least
             $100.00 pet day, plus aotual                 travallng    sxpensea
             incurred      by these aon.           It will    ala0 bs nreeaaary
             for tba Board to rant a hall or auditorium                     and
             incur    orrtaln      nearaaary       expenses     uaual and oua-
             tomary for putting on a alas8 auah aa the above
             mmtlonad.         Of Oourme, it la to be uH*ratood
             tbat if the required              aduoatora     oan be brought
             herb without        ooat or lass ohergo, the Board
             would naturally           take the benefit         Of ths saving.
             The question        la asked merely so that the Bard
             may know that         it    haa authority       to oonduot ruoh
             an education       oourae       and   pay ror aane out or the
             Chiropraotio       Fund.

             ‘Qlaatlon   3: Is the Board authorlzod,       under the
             Aot,   togiro reimrher   aouraoa auoh as above ro-
             ferrad  to and ii so, la tho- Board    entitled    to &my
             the fee and traveling  expenses     of the dootora
             brought hera, together   with the lnoidental       ox-
             pensea  for oonduating  the eourae?
             “Ii “,uertlOn 1 is aarwered                      In tha arrlrmative,
             please answer “,ueatlon II.
             *Question  11:    If the Board oonduota a Foat
             Oraduato or rsrreahrr    oourae, will it bo al-
             lowed to ahargi a reasonable     and uniform tee
             ror auob oourae?n
                 Yoction 8 of thm ArtlclB      4512a V. A. C. 5.     partially
    quoted     iByour lotter  as Seotlon    8 or the Chiropraotio     Act. pro-
.   tidea     thataa a prorequialta     to a renewal Of thair lioon~as        a11
    ohiropraotora     mat *attend   80110  Fost Cmbuate     oourse aat~afaotory
    to tha Board and/or at least        ona four-day    or aora eduoational     r+
    treeher         aourae      or   institute         as   oonduoted   by   the   Board   under   the
                                                                                                  780



Ronorabls        J. Stanley      ‘n’rlght,    Fage 3


rules      Or
            the Board and/or the Texas State CbirOpraOtda         Aasoaia-
tion   Inoorpomted.”       In addition,   as you state,    tk  Aot author-
izes tha funds oi the Board to ba expendad,           inter alia,   ror the
Wluoatlon      oi all lloenarsa     under this Aot.'     In OUF opinion
thaao proYiaioBa      aonfor upon tha Board the power to opamto         a
post graduate     or refreshor    ocurae or the typo outlined      In your
latter   and to expend the funds oi the Board thomfor.            Conaaquent-
ly, your first     quratlon    la answered in tha aWmatirr.
             Apart from that portion      Of th# Aot whloh ruthorlrea
tha expenditure     of the runda of the Board for tM lduoatlon         of
llaenaees,    the Ad oontafna no protlalon         with reapeat to the
nuthod by whiab thu exponaaa oi the refresher           Qoumea are to be
mat.    The  Aot  aowhore  spaoirioally    authorizer   a fee to bo ohrrged
ror auoh oouraea;      and, we terl,    the authority    to ohargo auoh a
ire may tit bo implied iron any portion           of the Aat.   As wa8 said
by our Su rmr Court in Fort Worth Cavalry Club v. Sheppard, 83                                          ,
S. ‘dl. (2d T 660:
        -All publio orricoa and orrlcers         are oroaturea
        0r law.    The powers and duties 0r pub110 oftloera
        ore defined     and limited   by law.    By bdng dofined
        and limited    by law, we mean tha aat of a pablio
        otfieer   mat br expressly      authorized   by law,   or
        impllad   therefrom.      2Z R. C. L., p. 553, 1114.”
                 In aooordanoe  with this            prinoiplr,        wo answer   parr
aroond question         in the nrgatirr.
                 Trusting     thst   the     foregoing        fully   answers   your   in-
qulrlsr,        we are
                                                         Yours vary     truly
                                                 A’,TOilPIn CXMRAL CF TXXAs
                                                         7n              \         n      r?
                                                 By CM----W
                                                                R. Clan Moorhead             -~
                                                                       Aaalrtant